Reasons for Allowance

Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose A distracted driver detection device , comprising: a processor including a central processing unit (CPU), random access memory (RAM) containing volatile memory, and a secure digital (SD) card containing non-volatile memory; a video camera configured to provide video input to the processor; an accelerometer configured to provide acceleration input to the processor; a visual alert component, the visual alert component being configured to generate a visual alert upon receiving a visual alert signal from the processor; an audio alert component, the audio alert component being configured to generate an audio alert upon receiving an audio alert signal from the processor; and a wireless communication component connected to the processor, the wireless communication component being configured to provide a wireless message upon receiving a wireless alert signal from the processor; wherein the SD card contains instructions including Open-Source Computer Vision Library (OpenCV) and Dlib, executable by the CPU, which configure the processor to: identify a left eye shape structure of a driver using the video input, the left eye shape structure including at least 6 facial landmarks; identify a right eye shape structure of a driver using the video input, the right eye shape structure including at least 6 facial landmarks; compute an eye open ratio (EOR) as an average of a left EOR of the left eye shape structure and a right EOR of the right eye shape structure; identify a mouth shape structure of a driver using the video input, the mouth shape structure including at least 20 facial landmarks; compute a mouth open ratio (MOR) using the mouth shape structure; Appl. No.: 17382330Page 2 of 12 Reply to Non-Final Action/Amend AKS-001generate an estimate of an acceleration using the acceleration input; provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the EOR is less than an EOR threshold for consecutive frames in a prescribed EOR assessment time; provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the MOR is greater than an MOR threshold for consecutive frames in a prescribed MOR assessment time; provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the estimate of the acceleration is greater than an acceleration threshold; and provide the wireless alert signal to the wireless communication component when the processor has provided at least three of the audio alert signals, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684